       Case 3:15-cv-00967-RDM Document 341 Filed 09/09/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MUMIA ABU-JAMAL,

                    Plaintiff,

      V.                                       3:15-CV-967
                                               (JUDGE MARIANI)
JOHN KERESTES, et al.,

                    Defendants.

                                        ORDER
                        a'M
      AND NOW, THIS -1-- DAY OF SEPTEMBER 2021, upon consideration of

defendants John Kerestes, Theresa DelBalso, Joseph Silva, John Wetzel, Christopher

Oppman, John Steinhart, and Dr. Paul Noel's "Motion for Summary Judgment," (Doc. 299),

and all relevant documents, for the reasons set forth in the accompanying Memorandum

Opinion, IT 15 HEREBY ORDERED THAT:

   1. Defendants' Motion for Summary Judgment is DENIED for defendant Noel as to
      Counts I and V;

   2. Defendants' Motion for Summary Judgment is GRANTED for defendants Kerestes,
      Wetzel, Oppman, Steinhart, Delbalso, and Silva as to Counts I and V;

   3. Defendants' Motion for Summary Judgment is GRANTED for all defendants as to
      Counts II, Ill, IV, and VI; and

   4. Defendants' Motion for Summary Judgment is GRANTED as to the Plaintiffs claim
      for injunctive relief.
Case 3:15-cv-00967-RDM Document 341 Filed 09/09/21 Page 2 of 2
